Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 12-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the candidate functions data structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “a candidate functions data structure”.
Claims 6-7 are rejected for dependency upon rejected base claim 5 above.

Claim 12 recites the limitation "the candidate functions data structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “a candidate functions data structure”.
Claims 13-14 are rejected for dependency upon rejected base claim 12 above.

Claim 19 recites the limitation "the candidate functions data structure" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “a candidate functions data structure”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9 and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2021/0232441).

Per Claim 1:
	Lee teaches:

- compiling target source code written in a programming language library to output target object code; performing instrumentation upon calls to memory allocation functions in the target source code (“… For this purpose, the program source code 104 is “instrumented” – that is, augmented and/or modified—during compilation to cause the executable 106 to call, at runtime, certain custom functions and routines to manage memory allocation and access-key assignments for the shared variables, access-key acquisition/release by the threads, and fault handling for memory access violations.” in par. 0023); and

- mapping symbols causing heap access in the target object code to ranges of memory dynamically allocated for those symbols (“… Specifically, the backend code analysis and instrumentation component 110 may, in respective compiler passes, locate memory allocations for shared memory objects (i.e., global and heap variables) and replace them with calls to a custom memory allocator, and locate synchronization functions (e.g., locking/unlocking functions that define the beginning and end of critical sections) and replace them with custom wrapper functions that provide, in addition to the locking functionality, domain protection enforcement via the protection keys. … The runtime library 112 includes the custom memory allocator 118, which maps each shared memory object to a unique memory page, as well as the synchronization wrapper functions 120, which control the acquisition and release of access keys by the threads during critical-section entry and exit. The runtime library 112 may track the key assignments to the threads and/or the respective critical sections they execute as a function of time in a key-section map 122 and list protected shared memory objects for each section in a section-object map 124. These maps 122, 124 can be consulted by the synchronization wrapper functions 120 to determine which key(s) a thread may need to access variables within a critical section it is entering and whether these keys are available (i.e., not held by other threads for accessing the shared variables in other sections). The wrapper functions 120 also updates the maps 122, 124 whenever threads enter or exit critical sections. The runtime library 112 further registers a custom fault handler 126 to redirect to itself all protection faults raised by the program upon access attempts by a thread to a protected variable whose key the thread does not hold. The fault handler 126 may record the protection faults in the log 116, optionally after filtering out false alarms (i.e., protection faults unrelated to data races), and/or take further action directing how the program proceeds (if at all), e.g., by reassigning access keys. The post-mortem analyzer 114 may operate on the data stored in the fault log to perform further automated pruning of the protection faults, e.g., to eliminate redundant or non-racy access violations. …” in par. 0023 and 0024).

Per Claim 2:
	Lee teaches:

	- further comprising screening potentially pure functions of the target object code from non-pure functions thereof; and performing instrumentation upon each potentially pure function which has not been screened out (par. 0024).

	Per Claims 8-9:
	These are system versions of the claimed method discussed above (claims 1-2, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, these claims are also anticipated by Lee.

Per Claims 15-16:
	These are medium versions of the claimed method discussed above (claims 1-2, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, these claims are also anticipated by Lee.

Allowable Subject Matter
Claims 3-4, 10-11, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5-7, 12-14 and 19 are rejected under 35 USC 112, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 USC 112 rejection is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nair (US 2004/0128660) teaches a method for removing unused code.

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196